STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re JERNAGIN/BARNES/MASON/BRIGHT,                                   May 25, 2017
Minors.
                                                                      No. 335590
                                                                      Oakland Circuit Court
                                                                      Family Division
                                                                      LC No. 2008-747385-NA


Before: M. J. KELLY, P.J., and BECKERING and SHAPIRO, JJ.

PER CURIAM.

         Respondent, S. Jernagin, appeals as of right from the trial court’s order terminating her
parental rights to her five youngest children pursuant to MCL 712A.19b(3)(c)(i) (conditions that
led to adjudication continue to exist), (3)(g) (failure to provide proper care and custody), and
(3)(j) (reasonable likelihood of harm). We affirm.

        On appeal, respondent does not challenge the statutory grounds for termination but only
asserts that the trial court erred when it found that termination of her parental rights was in the
children’s best interests.1 Whether termination of parental rights is in a child’s best interests
must be proven by a preponderance of the evidence. In re Moss, 301 Mich. App. 76, 90; 836
NW2d 182 (2013). A court may consider several factors including “the child’s bond to the
parent, the parent’s parenting ability, the child’s need for permanency, stability and finality, and
the advantages of a foster home over the parent’s home.” In re Olive/Metts, 297 Mich. App. 35,
41-42; 823 NW2d 144 (2012) (citations omitted). The court may also consider psychological
evaluations, the child’s age, any continued involvement in domestic violence, and the parent’s
history. In re Jones, 286 Mich. App. 126, 131; 777 NW2d 728 (2009). When a child is in relative
placement, a trial court must “explicitly address whether termination is appropriate in light of the
children’s placement with relatives.” In re Olive/Metts, 297 Mich. App. at 43.

        We review a trial court’s finding that termination of parental rights is in a child’s best
interests for clear error. In re Jones, 286 Mich. App. at 129. In this case, after a review of the


1
  “If the court finds that there are grounds for termination of parental rights and that termination
of parental rights is in the child’s best interests, the court shall order termination of the parental
rights and order that additional efforts for reunification of the child with the parent not be made.”
MCL 712A.19b(5).



                                                 -1-
record, we are not left with the definite and firm conviction that the trial court erred in
concluding that a preponderance of the evidence demonstrated that termination of respondent’s
parental rights was in the children’s best interests.

         The psychologist who examined respondent concluded that she exhibited symptoms
consistent with psychosis. This psychologist further opined that unless respondent complied
with mental health services to address her symptoms, it was unlikely that she could maintain
stability in her life on a personal level, as well as with regard to housing and employment.
During the nearly three years that the children were in care, respondent failed to consistently
attend her therapy, and there was evidence that she was not taking prescribed medication.
Because respondent’s behavior continued to be described as erratic, there was evidence to
support a finding that at the time of termination, her mental health issues still impeded her ability
to properly parent her children.

         The evidence also supported the trial court’s finding that despite being offered services,
respondent’s parenting skills had not improved. Although respondent did complete a parenting
class, there was evidence to suggest that she did not benefit from the class. Foster care workers
testified that her parenting time with the three middle children was chaotic. Respondent was
unable to control her children and redirect inappropriate behavior, and, at times, she contributed
to increasing the frenzy. Respondent’s visits with her three middle children were suspended in
December of 2015. Her visits with the other children remained supervised by the agency
because respondent engaged in a verbal altercation with a relative caregiver in the children’s
presence. At the end of nearly three years, respondent still had not demonstrated that she could
spend unsupervised time with her children, let alone that she could adequately care for them if
returned to her custody.

       Four of the five children had special medical and educational needs. The children’s
foster care supervisor testified that these needs would require a parent to demonstrate
consistency and the ability to cooperate with others. The trial court specifically found that
respondent lacked the capacity to coordinate all the various needs of the children. This
conclusion is supported by the evidence. Several foster care workers testified that because
respondent had not addressed her mental health issues, she could not maintain the
communication and healthy relationships necessary to ensure that the children’s special
educational and medical needs were met.

         A court may also consider the advantages of a foster home and the possibility of adoption
over the parent’s home. In re Olive/Metts, 297 Mich. App. at 41-42. A court appointed special
advocate testified that at the time the children came into care, they fought a lot with each other,
did not know how to use a fork and knife, were unfamiliar with basic hygiene, and were not
affectionate. After being placed in their respective foster homes, their behaviors improved. That
there existed a correlation between the placement and the children’s behavior is further
highlighted by the special advocate’s testimony that the children’s behavior digressed after visits
with respondent and that their behavior improved after parenting time was suspended. The
children clearly benefitted from the structure and boundaries created in the more stable
environments. Moreover, there was testimony from foster care workers and a psychologist that
the children liked their placements and expressed an interest in remaining in these homes. Thus,
it is clearly apparent that the children were placed in stable homes where they were progressing


                                                -2-
and that this progress could continue as the foster parents had all indicated a desire to adopt the
children in their care.

        Respondent also asserts that the trial court failed to address WB’s interests individually.
This argument is without merit. A trial court is only required to address differences between
siblings’ interests if those interests “significantly differ.” In re White, 303 Mich. App. 701, 715-
716; 846 NW2d 61 (2014). In this case, although WB was the youngest child, her best interests
did not significantly differ from those of her siblings. All of the children were relatively young at
the time of the termination hearing. All were equally impacted by respondent’s deficient
parenting skills and unstable mental health. WB’s need for permanency and finality was just as
great as the needs of her siblings. Additionally, to the extent that WB’s interests did differ from
those of her siblings, the record discloses that the trial court addressed those differences. As the
court noted, WB was four years old at the time of termination. She had been in care for three of
those four years, and respondent had not parented WB for most of the child’s life. The court
recognized that WB was living with her aunt and doing well in relative placement. Thus,
contrary to respondent’s assertions, the trial court specifically addressed WB’s interests.

        Finally, respondent asserts that when determining the best interests of the children, the
trial court failed to consider that D’JD and WB were placed with relatives. Although placement
with a relative weighs against termination, and the fact that a child is living with relatives must
be considered, placement with relatives is not dispositive, and a trial court may terminate
parental rights in lieu of placement with relatives if it finds that termination is in the child’s best
interests. In re Olive/Metts, 297 Mich. App. at 43. The lower court explicitly acknowledged that
D’JD and WB were currently placed with relatives. Nonetheless, it determined that termination
of respondent’s parental rights was in these two children’s best interests. The trial court found
that the relationship between respondent and the relative caregivers had deteriorated to the point
that the individuals could no longer cooperate in a meaningful way. Implementing a
guardianship with the relative caregivers in lieu of terminating respondent’s rights was simply
not a viable option in light of her hostility toward the caregivers.

        The trial court did not clearly err when it held that termination of respondent’s parental
rights was in the children’s best interests.

       Affirmed.



                                                               /s/ Michael J. Kelly
                                                               /s/ Jane M. Beckering
                                                               /s/ Douglas B. Shapiro




                                                 -3-